Case: 14-30416   Document: 00512979514        Page: 1   Date Filed: 03/24/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                    No. 14-30416                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
ANGUS CHEMICAL COMPANY,                                             March 24, 2015
                                                                    Lyle W. Cayce
             Plaintiff - Appellee                                        Clerk

v.

GLENDORA PLANTATION, INCORPORATED,

             Defendant - Appellant




                Appeal from the United States District Court
                   for the Western District of Louisiana


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
FORTUNATO P. BENAVIDES, Circuit Judge:
      This contract dispute involves a Right-of-Way Easement Option
(“Agreement”)    involving   Plaintiff-Appellee    Angus     Chemical        Company
(“Angus”) and Defendant-Appellant Glendora Plantation, Inc. (“Glendora”).
This appeal arises from the district court’s grant of Angus’s motion for partial
summary judgment, denial of Glendora’s motion for partial summary
judgment, and denial of Glendora’s motion to compel discovery. The specific
issues brought on appeal are: (1) whether Angus had authority under the
Agreement to abandon the original 12” pipeline in place when it constructed a
new 16” pipeline, (2) whether Angus had authority under the Agreement to
    Case: 14-30416     Document: 00512979514      Page: 2   Date Filed: 03/24/2015



                                  No. 14-30416
install fiber optic cables, and (3) whether it was improper for the district court
to deny Glendora’s motion to compel discovery.
      I. FACTUAL AND PROCEDURAL HISTORY
      Angus owns a facility in Sterlington, Louisiana, that produces
nitroparaffin products, a byproduct of which is wastewater containing
formaldehyde and acetone. The wastewater is removed through an
underground pipeline that goes through land owned by others to a wastewater
treatment plant three and one-half miles away. In 1978, IMC Chemical Group,
Inc. (“IMC”), Angus’s predecessor-in-interest, obtained rights of way or
servitudes from the other landowners to construct and operate a wastewater
pipeline. At issue here is the “Right of Way Easement Option” granted by
George and Mary Tilford Smelser on March 28, 1978, to IMC and its successors
and assigns. The Agreement provides in relevant part:
      GEORGE P. SMELSER and MARY TILFORD SMELSER[] . . .
      does hereby grant, bargain, sell and convey unto IMC CHEMICAL
      GROUP, INC., . . . its successors and assigns, . . . an option to
      acquire a right of way and easement with the right to construct,
      maintain, inspect, operate, protect, alter, repair, replace and
      change the size of a pipeline for the transportation of liquids,
      gases, solids in either singular or mixed form or any other
      substances which can be transported through pipelines, together
      with all incidental equipment and appurtenances, either above or
      below ground, including but not limited to filtering devices, valves,
      meters, drips and other necessary and convenient installations, on,
      over, under, across and through the following described property,
      along a route to be selected by the Grantee[.]

IMC exercised the option on August 31, 1978, after which the option
“automatically [became] an indefeasible right of way agreement without
further actions being necessary, and all of the rights, title and privileges herein
granted . . . thereafter [became] vested in [IMC], its successors or assigns.”



                                        2
    Case: 14-30416      Document: 00512979514      Page: 3    Date Filed: 03/24/2015



                                   No. 14-30416
      In 1979, IMC constructed a 12” pipeline from its Sterlington plant, across
the Smelser property, and to its wastewater treatment facility. Angus
subsequently purchased the rights from IMC, and Glendora purchased the
Smelser property. Leaks from the pipeline occurred in 2007, 2010, and 2011,
after which Angus decided to replace the pipeline. In 2010, Angus began to
design a 16” pipeline to replace the 12” pipeline. 1
      Angus sought permission to abandon the 12” pipeline from the affected
landowners, and all but Glendora agreed. On January 26, 2012, Angus
proposed a “Supplemental Agreement” that provided in relevant part:
      It is further understood and agreed that, after the sixteen inch
      (16”) pipeline is installed and in service, then the existing twelve
      inch (12”) pipeline currently in service across [Glendora’s] property
      will be flushed and cleaned and [Angus] will be allowed by
      [Glendora] to abandon in place, and [Angus] shall have no future
      responsibility or obligations for the twelve inch (12”) pipeline
      abandoned on [Glendora’s] property.

On January 27, 2012, Angus proposed a “Pipeline Servitude Ratification and
Acknowledgement” that, inter alia, sought to “acknowledge[] and confirm[]”
that the right of way included the right to “abandon[] in place” one 12” pipeline,
and offered to pay Glendora for authorization. Glendora did not agree to either
of these proposals.
      On June 14, 2012, Angus filed a complaint seeking a declaratory
judgment that (1) Angus has a valid servitude; 2 (2) per the servitude, Angus
may abandon the 12” pipeline after a new pipeline is in service; (3) Angus may
lay a 16” pipeline, fiber optic cables, and a tracer wire; (4) the servitude will be
50’ wide during construction of the 16” pipeline and 30’ wide thereafter; and


      1  Internal Angus emails from March 2011 suggest that Angus initially planned to
remove the 12” pipeline after the 16” pipeline was put into service.
       2 In the alternative, Angus sought a declaratory judgment that it acquired the

servitude by acquisitive prescription.
                                          3
    Case: 14-30416     Document: 00512979514      Page: 4   Date Filed: 03/24/2015



                                  No. 14-30416
(5) Angus will have right of ingress and egress during construction. Glendora
filed an answer and counterclaim on August 13, 2012, and an amended answer
and counterclaims on October 25, 2012.
      After the suit was filed, Angus began construction of the 16” pipeline.
Angus also installed two fiber optic cables parallel to the 16” pipeline, and a
tracer wire on top of the pipeline. The 16” pipeline was completed and placed
into service on October 3, 2012. The 12” pipeline was taken out of service that
same day. By the end of November of 2012, Angus flushed, cleared, plugged,
and abandoned the 12” pipeline in place.
      On March 5, 2013, Glendora filed a motion to compel discovery, which
was opposed by Angus. Both parties filed motions for partial summary
judgment. Angus moved for summary judgment on the following issues:
(1) that Angus has a valid and enforceable servitude through Glendora’s
property, (2) that the Agreement is a personal servitude of rights of use, (3) that
Angus is not a trespasser, (4) that Glendora is not entitled to recovery of
Angus’s profits, and (5) that Angus’s installation of the fiber optic cables and
tracer wire was within the bounds of the Agreement. Glendora moved the
district court to (1) find that Angus did not have authority under the
Agreement to abandon the 12” pipeline, (2) find that Angus did not have
authority to construct and operate the 16” pipeline and fiber optic cables with
the 12” pipeline in place, (3) declare that Angus is a trespasser on Glendora’s
property, (4) declare that Angus’s trespass is in bad faith, and (5) dismiss
Angus’s request for a declaratory judgment.




                                        4
     Case: 14-30416       Document: 00512979514         Page: 5    Date Filed: 03/24/2015



                                      No. 14-30416
       While these motions were pending, on April 22, 2013, the magistrate
judge denied Glendora’s motion to compel discovery, 3 and Glendora appealed
to the district court judge.
       On November 20, 2013, the district court granted Angus’s motion for
partial summary judgment and denied Glendora’s motion for partial summary
judgment and motion to compel discovery. The court found:
       [(1)] that Angus has a valid and enforceable servitude through the
       property of Glendora; [(2)] that the Right-of-Way Agreement
       created a personal servitude of rights of use; (3) that Angus had
       the authority under the Right-of-Way Agreement to construct the
       16” pipe and abandon the original 12” pipeline in place; and
       (4) that Angus had the authority under the Right-of-Way
       Agreement to install fiber optic cables and tracer wires.

The court found it unnecessary to reach Glendora’s trespass and trespass-in-
bad-faith arguments. On April 28, 2014, the parties reached a settlement on
Glendora’s remaining claims related to a pipeline spill in December 2011, and
the district court certified as final and appealable its order granting partial
summary judgment to Angus and denying partial summary judgment to
Glendora, its denial of Glendora’s appeal of the magistrate judge’s ruling on
the motion to compel, and the magistrate judge’s order denying the motion to
compel. On April 30, 2014, Glendora filed its notice of appeal.
       II. STANDARD OF REVIEW
       This Court reviews a district court’s ruling on a motion for summary
judgment de novo, “viewing all evidence in the light most favorable to the
nonmoving party and drawing all reasonable inferences in that party’s favor.”
In re Katrina Canal Breaches Litig., 495 F.3d 191, 205-06 (5th Cir. 2007). “The


       3The magistrate judge felt “compelled to weigh in” on the issues raised by the motion
to compel—despite the fact that the same issues were pending before the district court in the
motions for partial summary judgment—“because of Glendora’s approaching . . . expert report
deadline.”
                                             5
    Case: 14-30416     Document: 00512979514     Page: 6   Date Filed: 03/24/2015



                                  No. 14-30416
court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” FED. R. CIV. P. 56(a). A district court’s discovery ruling is
reviewed for abuse of discretion. Turnage v. Gen. Elec. Co., 953 F.2d 206, 208
(5th Cir. 1992) (citing Mayo v. Tri-Bell Indus., Inc., 787 F.2d 1007, 1012 (5th
Cir. 1986)). Discovery rulings are reversed “only where they are arbitrary or
clearly unreasonable.” Mayo, 787 F.2d at 1012.
      III. APPLICABLE LAW
      Louisiana law governs this dispute. See Erie v. R.R. Co. v. Tompkins, 304
U.S. 64, 78 (1938). “To determine Louisiana law, we look to the final decisions
of the Louisiana Supreme Court.” In re Katrina Canal Breaches Litig., 495 F.3d
at 206. In the absence of such a decision, “we must make an Erie guess and
determine, in our best judgment, how [the Louisiana Supreme Court] would
resolve the issue if presented with the same case.” Id. In making an Erie guess,
“we first examine primary sources of law: the constitution, codes, and statutes.”
Id. “Jurisprudence, even when it rises to the level of jurisprudence constante,
is a secondary law source in Louisiana. When the analysis calls for interpreting
a contract, the Louisiana Civil Code is the starting point.” Prytania Park Hotel,
Ltd. v. Gen. Star Indem. Co., 179 F.3d 169, 175 (5th Cir. 1999) (footnote
omitted).
      Under the Louisiana Civil Code, “[i]nterpretation of a contract is the
determination of the common intent of the parties.” LA. CIV. CODE ANN. art.
2045. “The language of the policy is the starting point for determining that
common intent.” Six Flags, Inc. v. Westchester Surplus Lines Ins. Co., 565 F.3d
948, 954 (5th Cir. 2009). “The words of a contract must be given their generally
prevailing meaning.” LA. CIV. CODE ANN. art. 2047. “Words susceptible of
different meanings must be interpreted as having the meaning that best
conforms to the object of the contract.” Id. art. 2048.
                                        6
    Case: 14-30416     Document: 00512979514     Page: 7   Date Filed: 03/24/2015



                                  No. 14-30416
      The determination of whether a contract is clear or ambiguous is
      a question of law. Moreover, when a contract can be construed from
      the four corners of the instrument without looking to extrinsic
      evidence, the question of contractual interpretation is answered as
      a matter of law and summary judgment is appropriate.

Sims v. Mulhearn Funeral Home, Inc., 956 So. 2d 583, 590 (La. 2007) (internal
citations omitted). “When the words of a contract are clear and explicit and
lead to no absurd consequences, no further interpretation may be made in
search of the parties’ intent.” LA. CIV. CODE ANN. art. 2046. “[O]nly when there
is a choice of reasonable interpretations of the contract is there a material fact
issue concerning the parties’ intent that would preclude summary judgment.”
Amoco Prod. Co. v. Tex. Meridian Res. Exploration Inc., 180 F.3d 664, 669 (5th
Cir. 1999). “A doubtful provision must be interpreted in light of the nature of
the contract, equity, usages, the conduct of the parties before and after the
formation of the contract, and of other contracts of a like nature between the
same parties.” LA. CIV. CODE ANN. art. 2053. “[A]mbiguity in a servitude
agreement must be construed in favor of the servient estate.” Terrebonne
Parish Sch. Bd. v. Columbia Gulf Transmission Co., 290 F.3d 303, 315 (5th
Cir. 2002); see LA. CIV. CODE ANN. art. 730 (“Doubt as to the existence, extent,
or manner of exercise of a predial servitude shall be resolved in favor of the
servient estate.”).
      IV. DISCUSSION
      In the following sections, we consider the issues that have been appealed
from the district court: (1) whether the Agreement allowed Angus to abandon
the 12” pipeline, (2) whether the Agreement allowed Angus to install the fiber




                                        7
     Case: 14-30416       Document: 00512979514          Page: 8     Date Filed: 03/24/2015



                                       No. 14-30416
optic cables, and (3) whether the district court improperly denied Glendora’s
motion to compel discovery. 4
              A. Whether Angus Had Authority Under the Agreement to
              Abandon the Original 12” Pipeline in Place After
              Constructing the 16” Pipeline
       It is undisputed that the 16” pipeline could replace the 12” pipeline. The
dispute before us concerns whether, in replacing the 12” pipeline, the 12”
pipeline had to be removed. Glendora makes two separate arguments for how
Angus’s abandonment of the 12” pipeline violates the Agreement: (1) the term
“replace” requires Angus to remove the 12” pipeline, and (2) the Agreement
permitted the maintenance and operation of “a pipeline” but Angus is now
maintaining and/or operating two pipelines.
                     i. Whether the Agreement Required Removal of the
                     12” Pipeline

                             1. Interpretation of “Replace”
       The crux of the dispute as to the meaning of “replace” in the Agreement
is that Glendora contends that one cannot “replace” something without
removing the original while Angus claims that “replace” does not impart an
obligation to remove the substitute’s predecessor.
       The district court found that “[t]he clear and unambiguous language of
the Right-of-Way Agreement permit[ted] Angus to ‘replace’ the 12” pipeline.”



       4During oral argument, Angus argued that, while the 12” pipeline has been cleared
and capped and is not in use, Glendora does not have a right to remove the pipe itself. Despite
consistently referring to the 12” pipeline as “abandoned” in its brief, Angus seemed to argue
during argument that it has a continuing right over this 12” pipe because (1) the Agreement
grants a right to “incidental equipment and appurtenances” as well as “other necessary and
convenient installations,” and (2) Louisiana Civil Code article 642 provides that the right of
use granted in a servitude extends to “rights that may later become necessary.” LA. CIV. CODE
ANN. art. 642. Because this argument was not briefed to the district court nor to this Court
such that Glendora could respond in any meaningful way, we decline to rule on the matter
and whether or not such a construction would expand or create rights in favor of Angus
beyond the rights created by the initial Agreement.
                                              8
    Case: 14-30416     Document: 00512979514      Page: 9   Date Filed: 03/24/2015



                                  No. 14-30416
To give the term “replace” its generally prevailing meaning, as required by
Louisiana Civil Code article 2047, the court considered various dictionary
definitions of “replace” proffered by both parties. The following are relevant
definitions of “replace”:


Merriam-Webster:
     2: to take the place of especially as a substitute or successor
     3: to put something new in the place of  5

American Heritage Dictionary:
     2. To take the place of: Jets have largely replaced propeller planes.
     Nurse practitioners are replacing doctors in some clinics.
     3. To fill the place of; provide a substitute for: replaced the team’s
     coach; replaced the wall-to-wall carpeting with hardwood floors. 6

After reviewing these definitions, the court concluded that “[a]lthough the term
‘replace’ could, in some cases, imply a corresponding duty to remove, the Court
agrees with Angus that the appropriate definition in this case is to ‘substitute.’”
However, “substitute” was not actually a full definition that was proffered to
the court. Angus’s argument, which the court refers to, was that in common
usage, the term “replace” is more akin to “substitute.” This does not actually
define the term “replace.” None of the dictionary definitions of “to replace” is
simply “to substitute.” Furthermore, the closest dictionary definitions
involving “substitute”—“to take the place of especially as a substitute or
successor” and “to fill the place of; provide a substitute for”—still lead to
ambiguity as to whether the taking or filling the place of a previous item
necessitates the previous item’s removal. One could reasonably interpret that


      5  Replace Definition, MERRIAM-WEBSTER ONLINE DICTIONARY, http://www.merriam-
webster.com/dictionary/replace (last visited Mar. 2, 2015).
        6 Replace Definition, THE AMERICAN HERITAGE DICTIONARY OF THE ENGLISH

LANGUAGE                         (5th                       ed.              2014),
https://www.ahdictionary.com/word/search.html?q=replace&submit.x=0&submit.y=0 (last
visited Mar. 2, 2015).
                                        9
    Case: 14-30416       Document: 00512979514         Page: 10     Date Filed: 03/24/2015



                                      No. 14-30416
one can “replace” something in operation without physically removing the item
that has been replaced (the interpretation taken by the district court and
Angus), and one could also reasonably interpret that one can “replace”
something by switching one item out for another (the interpretation taken by
Glendora).
       Besides considering dictionary definitions in its search to find the
generally prevailing meaning of “replace,” the court also noted,
       Finally, as a final “illustration” that “‘remove’ is not part and
       parcel of the right to ‘replace,’” Angus cites Terrebonne . . ., where
       the defendant was granted “‘a servitude, right of way and
       easement to construct, lay, maintain, operate, alter, repair,
       remove, change the size of, and replace a pipeline and
       appurtenances thereof . . . .’”

(emphasis added by district court). Terrebonne does not seem particularly
helpful in the interpretation question of whether the term “replace” implies
removal of the object being replaced since the case did not involve an
interpretation of these terms. 7
       Angus argues that Glendora confuses the district court’s analysis as
interpreting an ambiguous contractual term when “[t]he purpose of the court’s
analysis was not to discern the meaning of an ambiguous term, but rather to
determine the generally prevailing meaning of that term.” It is too much of a
stretch to say that the Agreement is clear and unambiguous in its language
when there are multiple reasonable interpretations of the implications of the
word “replace.” We find that there is a material fact issue as to whether the




       7 Further, the inclusion of both “remove” and “replace” in the Terrebonne servitude
does not necessarily mean that removal was not part and parcel of the right to replace; it
seems reasonable to alternatively interpret the servitude as providing for the replacement of
a pipeline with another pipeline (and removal of the older pipeline), as well as removal of a
pipeline without the installation of a new one.
                                             10
    Case: 14-30416         Document: 00512979514           Page: 11      Date Filed: 03/24/2015



                                         No. 14-30416
Agreement requires the removal of the 12” pipeline, and on that basis, we
conclude that awarding partial summary judgment to Angus was improper.
                              2. Consideration of Extrinsic Evidence
       We now assess the district court’s consideration of extrinsic evidence in
light of our finding above. Glendora argues that, by considering extrinsic
evidence to interpret the Agreement, the district court acknowledged that the
Agreement was ambiguous but improperly did not resolve the ambiguity in its
favor. While Glendora points out three “examples” of extrinsic evidence
reviewed by the district court, only one of the three—consideration of “the
apparent practice of others holding servitudes on Glendora”—is actually
extrinsic evidence. 8
       After finding that its chosen definition of “replace” “render[ed] the
contract effective and reflect[ed] the object of the makers to allow the chemical
company to operate one pipeline through the property to dispose of wastewater
at its wastewater facility,” the district court went on to consider extrinsic
evidence: “Further, such a definition is consistent with the apparent practice
of others holding servitudes on Glendora when, as Angus points out, old pipe
not belonging to Angus or its predecessor had to be removed during the
installation of the 16” pipeline.”




       8   The second example given by Glendora is “Consideration of another servitude
agreement from another case for the purpose of determining the ‘customs of the industry,’”
citing to the district court’s consideration of the Terrebonne servitude. See Part IV(A)(i)(1)
(quoting relevant part from district court opinion). The district court did not consider the
Terrebonne servitude for the purpose of determining the customs of the industry, but rather
in the context of discerning the generally prevailing meaning of the term “replace.” See In re
Katrina Canal Breaches Litig., 495 F.3d at 210 (“Dictionaries, treatises, and jurisprudence
are helpful resources in ascertaining a term’s generally prevailing meaning.”). The third
example is “Consideration of a rejected settlement offer from Angus to Glendora.” Glendora
cites to the district court’s recitation of the facts and procedural history. There is no indication
that the district court weighed this in any way in its analysis.
                                                11
   Case: 14-30416    Document: 00512979514      Page: 12   Date Filed: 03/24/2015



                                 No. 14-30416
      Regardless of whether the Agreement is ambiguous, it was improper for
the district court to have considered this evidence. Glendora correctly points
out that the court could not permissibly consider extrinsic evidence if the
Agreement were truly unambiguous. See Sims, 956 So. 2d at 590. On the other
hand, if the Agreement is ambiguous, it was improper for the court to resolve
ambiguity against Glendora. See Terrebonne, 290 F.3d at 315. Furthermore, as
Glendora notes, the record does not support the conclusion that the older pipes
found on the property were also put into place by others who held servitudes
on the property.
      The record includes extrinsic evidence that supports the idea that the
Agreement did not include the right to abandon the older pipeline. Glendora
argues that the court should have considered another servitude between Angus
and Glendora, which explicitly included the right to abandon. Viewing this
most favorably to Glendora, the servient estate, the inclusion of the right to
abandon in a subsequent agreement indicates an acknowledgement that the
terms of the Agreement at issue here either did not include that same right to
abandon, or at least was ambiguous as to whether the right to abandon existed.
Glendora also points to Angus’s internal documents that give the impression
that Angus believed it did not have the right to abandon the pipeline, such as
an “Assumption & Clarification” from a 2010 capital cost estimate prepared by
Mustang Engineering that “[d]ue to the existence of the single line right, which
will continue to be utilized, Angus/Dow will be required to obtain new
servitudes for the installation of the 16 inch pipeline.” Thus, we conclude that
the district court improperly considered extrinsic evidence in ruling on the
motions for partial summary judgment.
      Considering this matter in the light most favorable to the non-movant,
we conclude that there is ambiguity in the Agreement as to whether the right
to “replace” a pipeline includes an obligation to remove the older pipeline that
                                      12
    Case: 14-30416       Document: 00512979514          Page: 13     Date Filed: 03/24/2015



                                       No. 14-30416
is being replaced. Recognizing that a genuine dispute of material facts exists,
we VACATE the district court’s grant of partial summary judgment to Angus
as to this issue. See Amoco Prod. Co., 180 F.3d at 669 (“[O]nly when there is a
choice of reasonable interpretations of the contract is there a material fact
issue concerning the parties’ intent that would preclude summary
judgment.”). 9

                     ii. Whether Angus is Operating and/or Maintaining
                     Two Pipelines in Violation of the Agreement

       Turning to Glendora’s alternative argument that Angus is now operating
and/or maintaining two pipelines, Glendora generally argues that the district
court improperly expanded the Agreement’s language of “a pipeline” and “the
pipeline” to allow it to have multiple pipelines. The district court noted that
“[i]t is undisputed that wastewater from Angus flows through only one
pipeline—the 16” pipeline—, [sic] and it is further undisputed that the 12”
pipeline was cleaned and capped.” On this basis, the court concluded that
Angus was not “operating” two pipelines, though without defining the term.
       The most applicable definitions of “to operate” are:
Merriam-Webster:
     2   a: to cause to function: work
         b: to put or keep in operation 10




       9  At oral argument, there was considerable discussion relating to the Agreement’s
grant of a “right to construct[] . . .a pipeline” (singular) and the fact that Angus appears to
have constructed two pipelines when it constructed the substitute 16” pipeline and left in
place the 12” pipeline. This proposition was not presented in the briefs on appeal in
connection with this ambiguity issue, nor was it presented as a separate argument to the
district court or this Court as a theory by which Angus committed a trespass or breached the
Agreement. Accordingly, this does not inform our opinion, and we do not express an opinion
on the matter.
        10 Operate Definition, MERRIAM-WEBSTER ONLINE DICTIONARY, http://www.merriam-

webster.com/dictionary/operate (last visited Mar. 4, 2015).
                                             13
    Case: 14-30416      Document: 00512979514        Page: 14     Date Filed: 03/24/2015



                                     No. 14-30416
American Heritage Dictionary:
     1. To control the functioning of; run: operate a sewing machine. 11

The district court noted that speculation that Angus might remove the caps on
the 12” pipeline at some point in the future and use the 12” pipeline does not
mean that Angus is currently in breach of the Agreement. Applying these
definitions, given that the 12” pipeline is no longer functioning but is rather
just sitting underground, we also conclude that Angus is not operating two
pipelines.
      The most applicable definitions of “to maintain” are:

Merriam-Webster:
     1: to keep in an existing state (as of repair, efficiency, or validity):
     preserve from failure or decline  12

American Heritage Dictionary:
     2. To keep in an existing state; preserve or retain: maintain one’s
     composure.
     3. To keep in a condition of good repair or efficiency: maintain two cars. 13

The district court found that “preserve from failure or decline” was the
applicable definition, and then found that “there is no indication Angus has in
fact done anything to preserve the 12” pipeline from failure or decline by
abandoning and capping it.” With no further action done to the pipeline, we
also conclude that Angus is not preserving the 12” pipeline from failure or
decline and thus not maintaining it.



      11    Operate Definition, THE AMERICAN HERITAGE DICTIONARY OF THE ENGLISH
LANGUAGE (5th ed. 2014), https://ahdictionary.com/word/search.html?q=operate (last visited
Mar. 4, 2015).
        12    Maintain       Definition,  MERRIAM-WEBSTER        ONLINE      DICTIONARY,
http://www.merriam-webster.com/dictionary/maintain (last visited Mar. 4, 2015).
        13 Maintain Definition, THE AMERICAN HERITAGE DICTIONARY OF THE ENGLISH

LANGUAGE                           (5th                   ed.                      2014),
https://www.ahdictionary.com/word/search.html?q=maintain&submit.x=45&submit.y=33
(last visited Mar. 4, 2015).
                                           14
    Case: 14-30416       Document: 00512979514         Page: 15     Date Filed: 03/24/2015



                                      No. 14-30416
       Glendora argues that the district court improperly rejected evidence that
confirms that the 12” pipeline was intended to be used, and is being used, as a
backup to the 16” line. However, we conclude that the terms “operate” and
“maintain” are clear such that we need not consider this evidence. Applying
the accepted definitions of the terms “operate” and “maintain,” we conclude
that, at the present time, Angus is neither operating nor maintaining two
pipelines. Nevertheless, as previously set forth, because we find ambiguity
concerning the term “replace,” we VACATE the grant of partial summary
judgment to Angus as to this issue.
              B. Whether the Agreement Allowed Angus to Install Fiber
              Optic Cables
       The terms of the Agreement that described other equipment that could
be installed along with a pipeline were: “incidental equipment and
appurtenances, either above or below ground, including but not limited to
filtering devices, valves, meters, drips, and other necessary and convenient
installations.” (emphasis added). As the district court noted, “[a]lthough the
fiber optic cables are not currently connected, they will give Angus the ability
to control the flow and pressure of the wastewater traveling through the 16”
pipeline.” On this basis, the court concluded that “[u]nder the broadly worded
language of the Right-of-Way Agreement, this installation is permissible,
whether viewed as ‘incidental’ or ‘necessary and convenient.’”
       Glendora claims that the fiber optic cables were installed to perform
functions not allowed by the Agreement. Glendora points out that the cables
have not been connected or put into operation, and argues that they are thus
neither necessary nor convenient. Angus’s response is that this reading
“redefines ‘necessary and convenient’ to be that which is currently installed.” 14


       14In the alternative, Angus argues that the cables are proper under Louisiana Civil
Code article 642, which defines the extent of the right of use granted in a servitude as “the
                                             15
    Case: 14-30416      Document: 00512979514         Page: 16    Date Filed: 03/24/2015



                                     No. 14-30416
Angus has the stronger argument here. Just because the fiber optic cables are
not connected does not mean that they would not be convenient if and when
they are connected. Glendora emphasizes that the primary purpose of the fiber
optic cables is to allow Angus to remotely operate the wastewater treatment
plant from its main plant, while the only right Angus had was to operate a
pipeline to transfer wastewater between the two plants. This does not change
the fact, however, that the fiber optic cables would give Angus the convenience
of controlling the flow and pressure of wastewater running through the
pipeline with newer technology.
      The Agreement is sufficiently clear as to this such that we need not
consider the extrinsic evidence offered by Glendora. Instead, we conclude that
the installation of fiber optic cables was proper under the Agreement and
AFFIRM the district court’s ruling as to this issue.

             C. Motion to Compel Discovery
      The district court denied Glendora’s motion to compel discovery, which
seeks information regarding Angus’s profits at the Sterlington plant, in light
of its determinations with respect to the cross-motions for partial summary
judgment. The court did not address Glendora’s arguments about how the
magistrate judge erred in denying the motion. Because of this, and because we
are remanding the case on the basis of our determinations above, we also
REMAND for the district court to reconsider the motion to compel. We express
no opinion as to the motion.
      V. CONCLUSION
      For the foregoing reasons, we VACATE the grant of partial summary
judgment to Angus, AFFIRM the district court’s holding that Angus had


rights contemplated or necessary to enjoyment at the time of its creation as well as rights
that may later become necessary.” LA. CIV. CODE ANN. art. 642 (emphasis added). However,
the fiber optic cables are in no way necessary for the pipeline to be operated.
                                            16
   Case: 14-30416    Document: 00512979514    Page: 17   Date Filed: 03/24/2015



                               No. 14-30416
authority to install fiber optic cables, and REMAND for the district court to
reconsider the motion to compel and for further proceedings consistent with
this opinion.




                                     17